Swearingen, J.,
— This cause is before the court upon exceptions to the report of a commissioner, recommending that a charter be granted to certain citizens of Pittsburgh, Pennsylvania, for. a corporation, under the name of Ancient Free and Accepted Masons Temple Association.
The purpose for which the corporation is to be formed, as set forth in the application, is “The acquiring of necessary real estate and erecting suitable buildings and halls thereon for the accommodation of the members as a place of meeting, and leasing and letting certain portions thereof for public and private uses.” Objections were filed to the granting of this charter, and a commissioner was appointed, who took testimony and reported as above stated. The objectors then filed exceptions to the report of the commissioner.
The exceptions are by the Right Worshipful Grand Lodge of Free and Accepted Masons of Pennsylvania, whose official title is: “The Right Worshipful Grand Lodge of the Most Ancient and Honorable Fraternity of Free and Accepted Masons of Pennsylvania and Masonic Jurisdiction Thereunto Belonging.”
The exceptant is also known as the Grand Lodge Free and Accepted Masons of Pennsylvania, and its Masons are known as Ancient York Masons, or as the Free and Accepted York Masons. The fraternity is likewise generally known as the Masonic, and its members as Free Masons.
This Grand Lodge originated in Pennsylvania about 1730, by obtaining a charter from the Grand Lodge of England. It has 546 subordinate lodges in Pennsylvania, of which 64 are in Allegheny County. The membership in the State is over 190,000; the property owned and investments amount to several millions of dollars in value; many bequests and devises are made to the Grand Lodge and its subordinate lodges. The distinctive words in the name of the exceptant are “Ancient,” and “Free and Accepted” and “Masons.” These words are all used by the applicant for this charter. In our opinion, the adoption of the name under which the applicants have presented their petition will result in confusion and uncertainty, and will be likely to mislead and deceive those who might have dealings with the exceptant, or who might be disposed to bequeath or devise property thereto. Such a name as that under which the applicants seek to be incorporated cannot help being productive of controversies and litigation respecting titles to real and personal estate. The courts have uniformly sought to avoid all these difficulties when asked to grant charters: Philadelphia Lying-in Charity Hospital v. Maternity Hospital, 29 Pa. Superior Ct. 420.
Likewise, we are of opinion that the granting of this charter would be in violation of the Act of March 28, 1907, P. L. 35.
This application must be refused.
*374Order. — And now, to wit, July 2, 1923, after argument and upon consideration, the exceptions to the report and recommendation of the commissioner are sustained and the application for a charter of the Ancient Free and Accepted Masons Temple Association is refused.
From Edwin L. Mattern, Pittsburgh, Pa.